Order affirmed, without costs. Memorandum: The burden was on the relator to establish that the court in which the conviction was had was without jurisdiction. We find no basis in the facts for *943the relator’s contention. Nothing appears to show that the presiding judge was not authorized to preside in the court in which the conviction occurred. We, therefore, need not consider the question whether the relator would be deemed to have waived the irregularity if the statutory conditions prerequisite to the exercise by the judge of the Traffic Court of his right to preside in a Court of Special Sessions had been shown not to exist. All concur. (The order dismisses a writ of habeas corpus and remands relator into custody.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.